DETAILED ACTION
This office action is responsive to the amendment filed 1/24/2022.  As directed, claims 1, 9, 13, and 14 have been amended, claims 17-19 have been added, and no claims have been canceled.  This claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman (4,068,658) in view of Chou (2002/0040712).
Regarding claim 1, Berman discloses (see figs. 1-14) an intubating airway comprising: a first component (20) having a first guiding surface (interior surface); the first component (20) having a proximal portion (proximal portions), a distal portion (distal end portions), and a transition portion (middle portions) extending between the proximal and distal portions;  and a second articulating component (18) that is attached to the first component via a hinge (22) and has a second guiding surface (interior surface); wherein, in a closed configuration (see figs. 7, 8, 11, 12) , the first and second guiding surfaces (interior surfaces) are flush with one another (as shown the surfaces are flush) so that the first (20) and second (18) components collectively define a conduit (enclosed central lumen) having an interior passage that is dimensioned to direct an endotracheal tube (50) extending through the interior passage for tracheal intubation (col. 1 lines 38-60) wherein, in an open configuration(see figs. 5 and 13) , the first and second guiding surfaces (interior surfaces) are not flush with one another so that no such conduit is formed (as shown, the inner surfaces are not flush such that the enclosed conduit is not formed).
Berman teaches a transition portion (middle portions of the airway) but does not specifically disclose the transition portion having a generally frustro-conical geometry that tapers from a proximal side portion of the transition portion to a distal side portion of the transition 
Regarding claims 2 and 10, Berman discloses the second component (18) includes a leading edge (i.e. edge of connectors 30) that, when the airway is in the closed configuration (figs. 7 and 12), is in contact with a reciprocal edge (32) of the first component (20) to define the conduit; and wherein, in the open configuration (figs. 6 and 13), the leading edge (30) is not in contact with the reciprocal edge (32) so that no such conduit is formed.
Regarding claim 3, Berman discloses the first component (20) further includes a posterior curve (distal curve adjacent end 14 as posterior curve) that directs a fiber-optic scope or endotracheal tube anteriorly toward the vocal cords during tracheal intubation (as shown in fig. 32, the endotracheal tube is directed toward vocal cords; see col. 1lines 48-50 discloses directing towards the larynx).
Regarding claims 4 and 11, Berman discloses that the first (20) and second (18) components, in the closed configuration, provide a continuous, uninterrupted exterior surface circumferentially surrounding the interior passage (as shown in figs. 7, 8, 11, and 12, the 
Regarding claim 5, Berman discloses the first (20) and second (18) components further comprise a mouth guard (12) for abutting the exterior area of the mouth of a patient during endotracheal intubation (fig. 32 shows the mouth guard 12d abutting the mouth) and preventing the intubating airway from overextending into the mouth of the patient (col. 4 lines 1-10 disclose that the flanged end 12 functions similarly to the end 48b  being a bite clock providing undesired sliding down into the patient’s throat).
Regarding claims 6 and 13, Berman discloses the first component (20) and the second component (18) define a mouth guard (12) of the oral airway when the intubating airway is in the closed configuration (figs. 1-3), the first component (20) forming a first mouth guard portion (lower) and the second component (18) forming a second mouth guard portion (upper) (fig. 5 shows upper and lower portions), with the first mouth guard portion and the second mouth guard portion defining the mouth guard (12) .
Regarding claim 7, Berman discloses a latch mechanism (30, 32), wherein the first and second components, in the closed configuration, are retained in physical engagement with one another by the latch mechanism, (col. 3 lines 25-3040-45 disclose a tongue and groove or snap closure).
Regarding claims 8 and 12, Berman discloses the second component (18) remains directly connected to the first component (20) during an intubation procedure (col. 1 lines 45-60 discloses opening the airway after intubation to remove the airway leaving the endotracheal tube in place.  As shown in figs. 6 and 13, the components remain directly connected via the hinge 22).

Berman teaches a transition portion (middle portions of the airway) but does not specifically disclose the transition portion having a generally frustro-conical geometry that tapers from a proximal side portion of the transition portion to a distal side portion of the transition portion.  However Chou teaches the transition portion (middle portion) having a generally frustro-conical geometry (as shown in figs. 7 and 19, the middle portion extends in a generally frustro conical shape) that tapers from a proximal side portion of the transition portion (proximal middle portion) to a distal side portion (distal middle portion) of the transition portion (as shown, the side wall taper from a proximal middle region through a distal middle region).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airway body of Berman to include a frustro conically shaped transition portion as taught by Chou to provide the advantage of enhanced ease in advancement of the airway in the airways of the user as disclosed by Chou in [0055] last 2 lines.
Regarding claim 14, Berman discloses a method for endoscopic tracheal intubation, the method comprising the steps of extending an endotracheal tube (50) through a conduit (central lumen)  defined by the first component (20) and the second articulating component (18) of the intubating airway (col. 1 lines 40-60); transitioning the intubating airway into an open configuration, after an endotracheal tube has extended through the conduit for tracheal intubation (col. 1 lines 40-60 disclose the endotracheal tube is passed through opening 24) such that the first and second guiding surfaces are not flush with one another and the conduit is not formed (as shown the interior surfaces are not flush and an enclose openings not formed in the open configuration; see fig. 6 and 13); and removing the intubating airway from the patient’s mouth 
Regarding claim 15, Berman discloses the first and second components completely encompass the endotracheal tube when extended through the conduit (as shown in figs. 6 and 7, the components form a closed circumference for extending fully around the endotracheal al tube).
Regarding claim 16, Berman discloses the step of transitioning the intubating airway into an open configuration further comprises applying a sufficient amount of force to overcome a latch (30, 23) that serves to retain the first and second components together in the closed configuration (col. 1 lines 40-60 discloses opening the airway which is closed by a snap or tongue and groove latch; col. 3 lines 25-30, 38-45.  Thus, sufficient force must be applied to open).
Regarding claim 19, Berman discloses that the first component (20) defines an open-ended channel (as shown in figs. 6, 13, in the open configuration, the first component defines an open ended channel) that extends along a length of the first component between proximal and distal ends of the first component (as shown, in the open configuration, the channel extends from proximal to distal ends), the open-ended channel at the transition portion being open in a first direction (horizontal), the open-ended channel at the transition portion being open in a second direction (vertical), the first direction being substantially transverse to the second direction (as shown, the first component curves  from a horizontal position to a vertical position such that the channel also curves to follow the airway).
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman  in view of Chou, as applied to claim 1 above, and further in view of Williams (2009/0013995). 
Regarding claim 17, Berman teaches the proximal portion side of the transition portion is longitudinally adjacent the second component (as shown, when assembled the proximal middle portion 20 is adjacent the second component 18) but does not specifically disclose the distal portion side of the transition portion being longitudinally spaced from the second component.  However, Williams teaches in figs. 1-4, the distal side of the transition portion (distal middle portion of longer component; the longer component extending to end 35) is longitudinally spaced from the second component (short component including lumen 12) (as shown, the short component s spaced from the long component at the distal transition portion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airway body of Berman to include a shorter 2nd component spaced from the distal transition as taught by Williams to provide the advantage of enhanced ease in moving and turning scopes and tubes as disclosed by Williams in [0023] lines 1-15.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman  in view of Chou, as applied to claim 1 above, and further in view of Eaton (10,413,689).
Regarding claim 18, the modified Berman substantially teaches the claimed invention except the intubating airway has a substantially frusto-conical geometry that tapers from a first end of the intubating airway to a second end of the intubating airway.  However, Eaton teaches in figs. 3 and 7 that the airway body is substantially frusto-conical (as shown the sides taper) that tapers from a first end (proximal) of the intubating airway to a second end (distal) of the intubating airway (as shown .

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 2nd to last paragraph through page 9 1st paragraph that Berman does not teach the newly added claim limitations.  However, Examiner notes that Chou, Williams, and Eaton are now relied on for these teachings. Thus, combinations of Berman, Chou, Williams, and Eaton teach these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785